 Case 3:20-cv-00151-SMY Document 13 Filed 05/06/20 Page 1 of 5 Page ID #59



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

STEVEN ANDERSON, #M40897,                        )
                                                 )
                       Plaintiff,                )
                                                 )
       vs.                                       )       Case No. 20-cv-00151-SMY
                                                 )
JEREMY THOLE and                                 )
C/O LOWERY,                                      )
                                                 )
                       Defendants.               )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Steven Anderson, an inmate of the Illinois Department of Corrections currently

incarcerated at Western Illinois Correctional Center, filed this action pursuant to 42 U.S.C. § 1983

for alleged deprivations of his constitutional rights that occurred while he was incarcerated at

Centralia Correctional Center. Plaintiff asserts a claim under the Eighth Amendment and seeks

monetary damages. (Doc. 1).

       This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

                                         The Complaint

       Plaintiff makes the following allegations in his Complaint (Doc. 1): Plaintiff was assaulted

by several other prisoners. Another prisoner who attempted to intervene was also assaulted.

Correctional Officers Thole and Lowery witnessed the assault but waited 10-15 minutes to
    Case 3:20-cv-00151-SMY Document 13 Filed 05/06/20 Page 2 of 5 Page ID #60



intervene. Plaintiff suffered a broken hand and other injuries as a result of the assault.

         Based on the allegations in the Complaint, the Court designates the following single Count:

         Count 1:          Eighth Amendment deliberate indifference claim against
                           Defendants for failing to intervene and/or protect Plaintiff while he
                           was being assaulted by other prisoners.

Any other intended claim that has not been recognized by the Court is considered dismissed

without prejudice as inadequately pleaded under the Twombly pleading standard. 1

                                                    Discussion

         Failure to intervene to protect an inmate from assault may constitute deliberate indifference

in violation of the Eighth Amendment. Grieveson v. Anderson, 538 F.3d 763 (7th Cir. 2008).

However, a correctional officer “is not required to take the unreasonable risk of attempting to break

up a fight between two inmates when the circumstances make it clear that such action would put

[the officer] in significant jeopardy.” Id. (quoting Guzman v. Sheahan, 495 F.3d 852, 858 (7th

Cir. 2007)). At this stage, the allegations in the Complaint are sufficient to allow the Eighth

Amendment claim in Count 1 to proceed against Defendants.

                                    Motion for Recruitment of Counsel

         Civil litigants do not have a constitutional or statutory right to counsel. Pruitt v. Mote, 503

F.3d 647, 649 (7th Cir. 2007). Under 28 U.S.C. § 1915(e)(1), however, the Court has discretion

to recruit counsel to represent indigent litigants in appropriate cases. Johnson v. Doughty, 433

F.3d 1001, 1006 (7th Cir. 2006). When deciding whether to recruit counsel for an indigent litigant,

the Court must consider two questions: “(1) has the indigent plaintiff made a reasonable attempt

to obtain counsel or been effectively precluded from doing so; and if so, (2) given the difficulty of

the case, does the plaintiff appear competent to litigate it himself?” Pruitt, 503 F.3d at 654.


1
  An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state a claim
that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                          2
 Case 3:20-cv-00151-SMY Document 13 Filed 05/06/20 Page 3 of 5 Page ID #61



          Plaintiff has provided numerous letters from attorneys declining representation in this

matter, and has therefore demonstrated reasonable efforts to obtain counsel on his own. That said,

this case involves a single, straightforward claim and is in the early stages of litigation. Through

his pleadings and filings, Plaintiff has demonstrated that he has the ability to articulate clearly and

effectively on his own behalf. Accordingly, the Motion for Recruitment of Counsel (Doc. 3) is

denied.

                                             Disposition

          IT IS HEREBY ORDERED that Count 1 will proceed against Jeremy Thole and C/O

Lowery. The Clerk of Court shall prepare for Thole and Lowery: (1) Form 5 (Notice of a Lawsuit

and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons).

The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum

and Order to each Defendant’s place of employment as identified by Plaintiff. If a Defendant fails

to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from

the date the forms were sent, the Clerk shall take appropriate steps to effect formal service on that

Defendant, and the Court will require that Defendant to pay the full costs of formal service, to the

extent authorized by the Federal Rules of Civil Procedure.

          If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

          Defendants are ORDERED to timely file an appropriate responsive pleading to the



                                                  3
 Case 3:20-cv-00151-SMY Document 13 Filed 05/06/20 Page 4 of 5 Page ID #62



Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       IT IS FURTHER ORDERED that the Motion for Recruitment of Counsel (Docs. 3) is

DENIED without prejudice.

       IT IS FURTHER ORDERED that the Clerk of Court is DIRECTED to ENTER the

standard qualified protective order pursuant to the Health Insurance Portability and Accountability

Act.

       Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of Court

and the opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer

or other change in address occurs. Failure to comply with this order will cause a delay in the

transmission of court documents and may result in dismissal of this action for want of prosecution.

See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: May 6, 2020

                                              s/ Staci M. Yandle_____
                                              STACI M. YANDLE
                                              United States District Judge




                                                 4
 Case 3:20-cv-00151-SMY Document 13 Filed 05/06/20 Page 5 of 5 Page ID #63



                                         Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the Defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60 days

from the date of this Order to receive the Defendants’ Answers, but it is entirely possible that it

will take 90 days or more. When all the Defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the Defendants before filing any motions,

to give the Defendants notice and an opportunity to respond to those motions. Motions filed before

Defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  5
